Title: To John Adams from Peter McIntosh, 9 April 1778
From: McIntosh, Peter
To: Adams, John


     
      Sir
      Bordeaux 9th. Aprile 1778
     
     You may recolect when Onboard the Boston that Captn. Tuckar promised me payment for my Chest of Sailors Cloths which Cost me in London Twenty Two Guineas, He gave me only Ten for it and being very scarce of Money here, to carry me Home to England I got my Friend Mr. Gault to advance some for Me and by way of Payment to him I drew on Captn. Tuckar for the Ballance he owed Me say Twelve Guinas which Bill he has Refused to pay. Therefore I would not have troubled You with this providead he had acted Like a Gentleman by Keeping to his word. Mr. Gault Captain Wallas and Myself returns You our Cincear thanks for our Good Treatment when Onboard the Boston and Am with Great Respect Your Most Obedt. Servt.
     
      Peter McIntosh
     
    